Citation Nr: 1142802	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-37 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic bronchitis, claimed as due to exposure to asbestos and other chemicals.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007 a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently diagnosed with chronic bronchitis.  The Veteran alleges that his pulmonary condition is related to his exposure to asbestos during his service with the Navy.  In addition to asbestos exposure, the Veteran's representative suggests that the Veteran's pulmonary condition may also be a result of exposure to chemical fumes while in service.

On the Veteran's June 1969 entrance examination, the Veteran indicated that he smoked too much and had a chronic cough, and the examiner's remarks include that the Veteran had a smoker's cough.  This raises the issue of aggravation of a pre-service disability.  

The Veteran is presumed sound upon entry into service except as to infirmities noted at the time of entrance examination or clear and unmistakable evidence of preservice disease or aggravation of such disease during service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  While the examiner recorded the Veteran's history of having a smoker's cough on his Report of Medical History completed on entrance, it was not clinically noted that the Veteran had a pre-existing pulmonary disorder.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a Veteran's account of preservice existence of a condition does not constitute evidence that the disorder in fact preexisted service).  

The Veteran's service personnel records show that his primary specialty was as an Engine Man, and that he served aboard the USS Howard W. Gilmore and USS Orion and worked at the United States Naval Station in Guantanamo Bay, Cuba.  The Veteran stated that he worked in the engine room of the ships, removing and repairing equipment, resulting in the handling of asbestos on a regular basis.  DRO Hearing Tr. at 2.  The Veteran also stated that he spent a year working in a shipyard, removing asbestos-lined pipes, resulting in a lot of dust in the air and heavy exposure to asbestos.  VA Adjudication Procedure Manual Rewrite (M21-1MR) notes that work in shipyards and installation of pipe products are occupations involving exposure to asbestos.  

Based on the Veteran's primary specialty as an Engine Man, his statements regarding his duties, and the fact that asbestos was still in wide use during the time of his service, it seems likely that he had some asbestos exposure during his service.  See M21-1MR, pt. IV, subpt. ii, ch. 2, sec. C.9a, f.  Additionally, in August 2011, the Veteran's representative submitted argument stating that, as an Engine Man, the Veteran was plausibly exposed to chemical fumes which may have caused the Veteran's pulmonary disorder.  The representative also submitted an Internet article indicating that exposure to chemical fumes can contribute to chronic bronchitis.  Therefore, the Veteran's statements regarding the duties of his post and his possible exposure to asbestos and other chemicals are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  

While it is likely the Veteran was exposed to asbestos during service, the Board finds that more development is needed prior to adjudicating the Veteran's appeal on the merits.  

A review of the Veteran's claims file indicates that pertinent private treatment records may be outstanding, thereby necessitating a remand.  In an August 2006 VA examination, the Veteran reported that he was hospitalized for cardiac workup at 
St. Vincent infirmary.  On an October 2007 VA Form 9, the Veteran also stated that he had a private pulmonary function test performed at St. Vincent, and he testified to this effect at a November 2007 hearing at the RO before a Decision Review Officer, stating that a copy of the test was in his claims file.  DRO Hearing Tr. at 5.  However, the record before the Board contains no medical reports from St. Vincent medical facility.  Additionally, an April 2002 private examination, performed by Dr. C.L.J. at Southwest Regional Medical Center, details that the Veteran was noted to have radiological features of asbestosis in 2001.  However, apart from the Veteran's service treatment records, there are no medical records for the Veteran in his claims file which pre-date this April 2002 report.  Additionally, Dr. C.L.J. recommended yearly chest X-rays and pulmonary function tests.  The claims file does not contain any subsequent records of this nature.  As these records may be relevant to the Veteran's appeal, they should be obtained on remand.

Moreover, the Board finds that the April 2002 private examination and the Veteran's previous VA examinations are inadequate to thoroughly assess the Veteran's pulmonary disorder.  The April 2002 private examination noted that the Veteran may have been exposed to asbestos substantially longer after service, due to the Veteran's profession in the air and heating business, but did not distinguish as to whether the Veteran's current pulmonary disorder is a result of in-service or post-service asbestos exposure.  This examination also did not consider whether the Veteran's exposure to other chemicals in service could have caused his pulmonary disorder.  VA examinations, performed in August 2006 and December 2007, recount that the Veteran is a former smoker, having quit 10 years prior to his 2006 VA examination, and are negative for any finding of an asbestos-related lung disease.  The examiners provided opinions on whether the Veteran's condition was related to asbestos exposure, however, they did not consider whether the Veteran's pulmonary disorder could be related to chemical exposure during service.  Additionally, as the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease (M21-1MR, pt. IV, subpt. ii, ch. 2, sec. C.9d), the Board recognizes that a current examination may provide evidence regarding whether the Veteran currently has a pulmonary disorder due to exposure to asbestos or other chemicals.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his pulmonary condition since service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from St. Vincent medical facility, the 2001 treatment records referenced by Dr. C.L.J. and any chest X-rays and pulmonary function tests completed after April 2002.  The RO should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA pulmonary examination to assess the etiology of his pulmonary condition.  The examination should include any testing necessary to determine whether the Veteran has a pulmonary disorder due to exposure to asbestos and other chemicals.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of any diagnosed pulmonary condition, and specifically whether any pulmonary condition, including chronic bronchitis, is at least as likely as not (a 50% or greater probability) causally related to in service exposure to asbestos or chemical fumes, or is otherwise causally related to service.

In rendering this opinion, the examiner is requested to comment on the April 2002 private medical opinion regarding asbestosis, as well as the December 2007 VA examination in which the Veteran was diagnosed with chronic bronchitis and no evidence of asbestos related lung disease.  

The examiner must explain the rationale for all opinions given.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Readjudicate the claim of service connection for a pulmonary disorder, to include chronic bronchitis, claimed as due to exposure to asbestos and other chemicals.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


